Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with attorney Liu Baillie on 11/23/21.
The application has been amended as follows: 
Claims 22-26 have been canceled.
The following is an examiner’s statement of reasons for allowance:
The prior art does not show the first support beam is coupled to the second support beam via the connector so that said first and second support beams are colinearly aligned along a second longitudinal axis and disposed on a second plane vertically spaced from the first plane, and wherein the first longitudinal axis is substantially perpendicular to the second longitudinal axis when the framing member resides in the indent.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828. The examiner can normally be reached Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634